Citation Nr: 0417023	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected generalized anxiety disorder with panic attacks and 
dysthymia, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected multiple abdominal disorders to include 
divereticulitis, ulcers, gastroesophageal reflux disease 
(GERD) with spasms, and rectal ulceration with stenosis, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected dermatitis of the hands, currently evaluated as 10 
percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1975 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The issue of an increased rating in excess of 50 percent for 
the service-connected generalized anxiety disorder is 
addressed hereinbelow.  

The issues of a rating in excess of 70 percent for the 
service-connected generalized anxiety disorder, as well as 
the issues of increased ratings for the service-connected 
multiple abdominal disorders, dermatitis of the hands, and 
entitlement to a total evaluation are addressed in the REMAND 
portion of this document hereinbelow and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and her 
representative if further action is required on her part.  




FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The service-connected generalized anxiety disorder is 
shown to be manifested by a disability picture that more 
nearly approximates that of occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected generalized anxiety disorder have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

A careful review of the claims folder shows that service 
connection was granted for a generalized anxiety disorder in 
April 1995.  The veteran submitted the instant claim for 
increase in November 2001.  

A VA psychiatric examination was performed in January 2002.  
The veteran was noted to have multiple medical problems.  She 
reported that she worried frequently about her health and 
that problems with chronic anxiety and depression began 
approximately five years prior to her retirement.  

She indicted that she had suffered several panic attacks in 
December 2001and that her activity level had markedly 
decreased.  She endorsed anxiety related dreams and emotional 
despair and panic, with daily panic attacks.  She also noted 
sleep disturbance.  She reported anxiety in social 
situations.  The veteran was noted to be in her fourth 
marriage.  She reported that she had close friends and that 
she visited them, but left when she felt panicky.  

On mental status examination, the veteran was noted to be 
alert and oriented.  There was no evidence of psychomotor 
agitation or retardation.  Eye contact was intermittent and 
speech was normal.  Her affect was anxious and her mood was 
described as okay.  Her thought processes were logical and 
goal directed without evidence of looseness of associations.  
Hallucinations and delusions were denied.  

The diagnoses were those of generalized anxiety disorder, 
panic disorder with agoraphobia, recurrent major depressive 
episodes, and dysthymic disorder.  The veteran's Global 
Assessment of Functioning score was assessed as 48.  The 
examiner concluded that the veteran's social adaptability and 
interactions with others were considerably to severely 
impaired due to her problems with panic, agoraphobia and 
depression.  

The VA outpatient treatment notes show regular treatment 
through VA mental health services.  In June 2002 the 
veteran reported that she had been unable to sleep.

A November 2002 treatment note indicates the veteran's 
report of increasing anxiety attacks.  The veteran was 
self-derogatory and reported concentration difficulties.  
She also noted that symptoms of anger and irritation 
were increasing.  


II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  To the extent 
that favorable action has been taken in this matter, 
discussion of VCAA is not required at this time.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

Generalized anxiety disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9400, which provides that a 50 percent 
evaluation is indicated for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsess ional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

On review of the evidence associated with the veteran's 
claim, the Board concludes that the evidence demonstrates a 
level of occupational and social impairment that more nearly 
approximates the impairment required for the assignment of a 
70 percent evaluation rather than the current 50 percent 
evaluation.  

As discussed hereinabove, the veteran has been assessed as 
suffering from generalized anxiety disorder, panic disorder, 
recurrent major depressive episodes and dysthymic disorder.  
She reports daily panic attacks and anxiety related dreams.  
She suffers from sleep disturbance and agoraphobia.  

The VA examiner concluded that she was considerably impaired.  
Accordingly, the Board concludes that a 70 percent rating is 
warranted for the veteran's generalized anxiety disorder.  



ORDER

An increased rating of 70 percent for the service-connected 
generalized anxiety disorder is granted, subject to the 
criteria governing the payment of monetary benefits.  




REMAND

As noted hereinabove, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of this appeal.  The 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the RO contacted the veteran via letter in December 
2001, the Board concludes that the veteran was not adequately 
apprised of the evidence and information necessary to 
substantiate his claims.  In this regard the Board notes that 
the letter explained the evidence necessary to substantiate 
the claim for a total rating, and did not provide instruction 
pertaining to her increased ratings claims.   Nor did the RO 
indicate which evidence the veteran should provide and which 
VA would attempt to obtain on her behalf.  

The veteran has not been afforded a psychiatric examination 
since January 2002.  Subsequent VA outpatient treatment 
records show regular treatment and suggest that the veteran's 
generalized anxiety disorder has worsened.  

The Board therefore concludes that a current examination 
should be conducted, and that the RO should consider the 
possibility of a rating in excess of the 70 percent granted 
hereinabove for the veteran's generalized anxiety disorder.  

With regard to the veteran's multiple abdominal disorders, 
the Board observes that the most recent VA examination was 
conducted in March 1995.  Review of the record reveals 
regular VA and private treatment for achalasia, a rectal 
ulceration, stenosis of the sigmoid colon, divereticulitis, 
left pelvic kidney, GERD, and irritable bowel syndrome.  

The Board concludes that a further examination, to include a 
review of the record, should be conducted to determine the 
current extent and severity of the service-connected 
gastrointestinal disorder.  

The veteran maintains that her skin disability is worse than 
is reflected by the currently assigned 10 percent rating.  
She states that she has constant itching and impairment of 
movement.  

The most recent VA examination of this disability was 
conducted in July 2002.  The veteran should be afforded an 
examination to determine the current extent of her service-
connected skin disability.  

In addition, the Board notes that during the pendency of the 
appeal, the diagnostic criteria for skin disability were 
revised.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

While the October 2003 Supplemental Statement of the Case 
reflects that the RO has purported to adjudicate the 
veteran's claim pursuant to the new regulation, the Board 
notes that the medical evidence of record does not provide 
the information necessary to apply the new criteria.  The 
Board therefore concludes, due to the changes in the 
criteria, that the veteran's claim for increase presents 
questions that now must be reconsidered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Finally, the Board notes that current examinations may 
provide evidence in support of the veteran's claim for a 
total compensation rating based on individual 
unemployability.  

The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on the issue of a total rating based on unemployability due 
to the veteran's service-connected disabilities.  See 
Henderson v. West, 12 Vet.App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet.App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by her, the RO should 
so inform the appellant and her 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current degree of severity of the 
veteran's service-connected psychiatric 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.   Any special 
diagnostic studies deemed necessary 
should be performed.  All clinical 
manifestations of the veteran's service-
connected generalized anxiety disorder  
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected generalized 
anxiety disorder and any psychiatric 
disorder etiologically related thereto.  
The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected generalized 
anxiety disorder and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the severity of the service-connected 
gastrointestinal disability.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.   Any special diagnostic 
studies deemed necessary should be 
performed.  All currently present 
abdominal disorders should be identified.  
The examiner should indicate whether such 
disorders produce a common disability 
picture characterized by varying degrees 
of abdominal distress or pain, anemia and 
disturbances in nutrition.  The examiner 
should discuss the frequency of any 
attacks.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected abdominal disorders.  The 
complete rationale for all opinions 
expressed must be provided in the 
examination report.  

5.  The RO should also schedule the 
veteran for a VA examination to determine 
the current severity of her service-
connected skin disability.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.   Any special diagnostic 
studies deemed necessary should be 
performed.  Unretouched photographs 
depicting any disfiguring lesions should 
be taken.  The examiner should comment on 
which anatomical areas are affected by 
the veteran's service-connected skin 
disability and indicate the area affected 
in inches.  Any secondary functional 
impairment due to the veteran's service-
connected scarring should also be 
described, to include limitation of 
motion.  The examiner should indicate 
whether systemic therapy has been 
necessary to control the manifestations 
of the skin disability.  If so, the 
examiner should indicate how often during 
the previous 12-month period such therapy 
has been required.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  The RO should address the 
question of whether a rating higher than 70 
percent is warranted for the veteran's 
generalized anxiety disorder.  In evaluating 
the veteran's service-connected skin 
disability, the RO should ensure that both 
the old and new diagnostic criteria are 
considered.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and her 
representative an appropriate opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions, to 
include the new diagnostic criteria for 
evaluating skin disability.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



